Citation Nr: 0732092	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  00-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than November 12, 
1996, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966 and from January 1967 to April 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2005, the Board remanded the case for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  The 
veteran submitted additional evidence following the issuance 
of the April 2006 supplemental statement of the case; 
however, he waived initial consideration of the evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2007).  Therefore, the Board may consider this 
evidence in the first instance.


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO granted a 
50 percent evaluation for post-traumatic stress disorder.  
The veteran was informed of the decision and of his appellate 
rights and appealed only the effective date assigned.  That 
issue was subsequently resolved.  These actions were not 
otherwise appealed.

2.  On November 12, 1996, the veteran submitted a claim for 
entitlement to a TDIU.  

3.  The veteran was awarded a 70 percent evaluation for post-
traumatic stress disorder, effective November 12, 1996.  
Later a TDIU was granted effective that date.

4.  The veteran did not meet the schedular criteria for a 
TDIU prior to November 12, 1996.

CONCLUSION OF LAW

An effective date earlier than November 12, 1996, for the 
award of a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 
3.341, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, there is no specific VCAA letter of record.  
While it would appear that a remand is necessary, the Board 
finds that the veteran has not been prejudiced by this 
failure, which reasons it will explain below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran is fully aware of 
the need to submit evidence to substantiate his claim for an 
earlier effective date.  He has been submitting evidence 
throughout the appeal process.  He has provided VA with 
copies of the records used by the Social Security 
Administration in awarding him disability benefits.  VA has 
the VA treatment records pertaining to the veteran, and the 
veteran has not indicated that he has received private 
medical treatment for his psychiatric disorder.  Veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, and degree of 
disability are not at issue.  The only issue before the Board 
is entitlement to an earlier effective date for the award of 
a TDIU, and the veteran's arguments in connection with this 
claim indicate he has actual knowledge of the evidence 
necessary to substantiate an earlier effective date for this 
benefit.

VA did not provide the veteran with an examination in 
connection with his claim for an earlier effective date, as 
this issue would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2006).

In summary, the Board finds that the VCAA provisions have 
been satisfied even though no letter was sent to the veteran.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b) 20.1102 (2007).  The veteran is 
represented by a reputable veteran's organization, and that 
organization has not claimed that VA has failed to comply 
with the notice requirements of the VCAA.  That organization 
should also be aware of the evidence needed to support the 
claim.

II.  Earlier Effective Date

A TDIU was awarded to the veteran as of November 12, 1996.  
In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, received 
on November 19, 1996, he indicated he became too disabled to 
work on February 12, 1984.  An earlier informal claim had 
been received November 12, 1996.  Following the award of the 
TDIU, he has argued that he should be awarded such benefit as 
of January 28, 1991, the date of a letter wherein a VA 
psychiatrist stated he was unemployable.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2007), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

A brief description of the facts follows.  The veteran was 
awarded service connection for post-traumatic stress disorder 
in a November 1990 Board decision.  In a December 1990 rating 
decision, the RO effectuated the Board's decision and granted 
service connection for post-traumatic stress disorder, 
effective June 12, 1984, and assigned a 10 percent 
evaluation, stating that an at-once examination would be 
scheduled to determine the current level of severity of the 
disability.  Following examination, in a May 1991 rating 
decision, the RO awarded the veteran a 50 percent evaluation, 
effective January 30, 1991, the date of the VA psychiatric 
examination.  The veteran appealed only the effective date 
assigned, arguing that the 50 percent evaluation should go 
back to the effective date for the award of service 
connection.  In a November 1991 rating decision, the RO 
awarded the 50 percent evaluation, effective June 12, 1984.  
The veteran was notified of this decision and told it was a 
total grant of benefits.  The November 1991 rating action 
contained language indicating that there was a great deal of 
evidence on file.  Some statements indicated that the veteran 
was totally disabled, other information showed considerably 
less disability and that he had trouble with alcohol use and 
gambling.  

The next time the veteran filed a claim for increase 
associated with his post-traumatic stress disorder was on 
November 12, 1996.  In a May 1997 rating decision, the RO 
denied an increased rating for post-traumatic stress disorder 
and a TDIU.  However, subsequently, in a July 1997 rating 
decision, the RO awarded a 70 percent evaluation for post-
traumatic stress disorder and a TDIU, both effective November 
12, 1996.  The veteran has appealed only the effective date 
assigned for the TDIU.  In support of his argument that he 
warrants an earlier effective date, he submitted a January 
28, 1991, letter from a VA psychiatrist, who had provided 
psychiatric evaluations in March 1984, September 1988, and 
April 1989.

It must be noted that prior to November 12, 1996, the veteran 
was in receipt of a 50 percent evaluation for post-traumatic 
stress disorder and a noncompensable evaluation for a 
pilonidal cyst for a combined evaluation of 50 percent.  

In May 2005, the Board remanded the claim for the RO to 
consider whether an informal claim for TDIU had been 
submitted based on the January 1991 letter (the Board 
mistakenly indicated that the letter was dated August 1991) 
and for the RO to consider whether a TDIU was warranted prior 
to November 12, 1996, on an extraschedular basis.  In a 
February 2007 supplemental statement of the case, the RO 
determined that any informal claim for a TDIU in 1991 was 
implicitly addressed at the time of the November 1991 rating 
decision, as the rating criteria for post-traumatic stress 
disorder at that time included consideration of whether the 
veteran was "[d]emonstrably unable to obtain or retain 
employment."  See 38 C.F.R. § 4.132 (1991).  It stated that 
the veteran had failed to appeal that determination at that 
time, and the decision was final.  It also determined that 
the veteran did not warrant a TDIU prior to November 12, 
1996, because he did not meet the schedular criteria for such 
benefit nor did he meet the criteria for extraschedular 
consideration.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than November 12, 1996, for the award 
of a TDIU.  The Board does not find that the January 1991 
letter from the VA psychiatrist was an informal claim for a 
TDIU.  See 38 C.F.R. § 3.157(b).  Under that regulation, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  Id.  The January 1991 letter 
is not a VA outpatient treatment report, it is not a VA 
examination report, and it is not an admission to a VA 
hospital.  Rather, the psychiatrist's letter provides a 
summary of the veteran's post-traumatic stress disorder 
symptoms and of his past service experiences and past 
symptoms.  The psychiatrist makes no mention of having 
treated the veteran on a specific date or the basis upon 
which she drafted the letter.  Therefore, the Board finds 
that such does not constitute an informal claim for increase.  
See id.  Furthermore, the opinions of this examiner were 
considered in the November 1991 rating action, wherein it was 
noted that there was other evidence that did not show total 
impairment due to the service connected disorder.  Again, 
that rating was not appealed.

Regardless, under the holding in Roberson, when a veteran 
submits evidence of medical disability and submits evidence 
of unemployability, VA must consider a claim for entitlement 
to a TDIU.  Roberson, 251 F.3d at 1384.  The Board agrees 
with the RO in that it had considered whether the veteran was 
unemployable in the May 1991 rating decision, and thus such 
decision implicitly denied a claim for TDIU.  The 100 percent 
evaluation for post-traumatic stress disorder contemplated 
whether the veteran was "[d]emonstrably unable to obtain or 
retain employment."  See 38 C.F.R. § 4.132 (1991).  In 
determining that no more than a 50 percent evaluation was 
warranted, the RO specifically noted that the January 1991 VA 
examination report (not to be confused with the January 1991 
letter) indicated that that veteran was unable to hold a job.  
Therefore, while the May 1991 rating decision did not 
specifically address a TDIU, such claim was implicitly 
denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) (holding where veteran files more than one claim with 
RO at same time, and RO decision acts (favorably or 
unfavorably) on one claim but fails to specifically address 
other claim, the second claim is deemed denied, and the 
appeal period begins to run); see also Andrews v. Nicholson, 
421 F.3d 1278 (Fed. Cir. 2005).  While the veteran appealed 
the effective date assigned for the 50 percent evaluation, he 
failed to appeal any other aspect of that rating decision.  
Thus, it is final, and an effective date going back to 1991 
for a TDIU is not available.

The next claim for increase was received on November 12, 
1996.  Based upon this claim, the veteran was awarded a 
70 percent evaluation for post-traumatic stress disorder and 
a TDIU.  In determining the appropriate effective date for 
the claim for increase, VA must also consider whether there 
is evidence that an increase in disability occurred within 
one year preceding the date of claim that would be sufficient 
to warrant an effective date earlier than the date of claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997).  At the time the 
veteran submitted his claim for increase, he included a 
letter from a VA psychiatrist, dated October 28, 1996, 
wherein she stated that the veteran was "unable to work."  
This would establish a factually ascertainable date when an 
increase in the post-traumatic stress disorder occurred; 
however, the RO did not choose this date to award the veteran 
a 70 percent evaluation for post-traumatic stress disorder.  
See id.  The veteran has not appealed the assignment of an 
effective date of November 12, 1996, for the award of the 
70 percent evaluation for post-traumatic stress disorder.  As 
a result, the Board is not able to award the veteran a TDIU 
prior to November 12, 1996, as he did not meet the schedular 
criteria for a TDIU prior to that date.  See 38 C.F.R. 
§ 4.16(a).

While an extraschedular evaluation could be granted, the 
Board cannot award such an evaluation, as that benefit is at 
the discretion of the Director of Compensation and Pension.  
See 38 C.F.R. § 4.16(b).  As adeptly explained by the 
Decision Review Officer in the February 2007 supplemental 
statement of the case, the evidence of record failed to show 
that the veteran's symptoms associated with post-traumatic 
stress disorder presented such an exceptional or unusual 
disability picture as to warrant extraschedular 
consideration.  She determined that a referral for such 
consideration was not warranted, and the Board agrees.  There 
is evidence in the claims file that the veteran stopped 
working as a security guard in February 1984 after he was in 
an automobile accident and injured his back (his Social 
Security Administration disability benefits were awarded as 
of the date of the automobile accident).  There is no 
question that the service-connected post-traumatic stress 
disorder had an impact on the veteran's ability to obtain and 
sustain gainful employment; however, based upon the evidence 
of record, it was not the sole basis.  Thus, there is no 
factual or legal basis upon which to premise the grant of an 
effective date prior to November 12, 1996, for the award of a 
TDIU.  

For the above reasons, the Board finds that an effective date 
earlier than November 12, 1996, for the award of a TDIU 
cannot be granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An effective date earlier than November 16, 1996, for the 
award of a TDIU is denied.  


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


